16, DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDSs have been considered and placed in the application file.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-8, 10-16, and 18-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7, 9-15, 17, 19-22, and 24-26 of U.S. Patent No. 10,867,407, as shown in the table below. Although the claims at issue are not identical, they are not patentably distinct from each other because the only differences in the independent claims are “first support system including at least one support beam; a plurality of diffractive optical elements coupled to the first support system” which is taught by the reference as shown in the §103 rejection below. 
Instant Application
U.S. Patent No. 10,867,407

Claims 1, 10, 17, and 22
Claims 2 and 12
Claims 1, 10, 17, and 22
Claims 3 and 13
Claims 2-3, 11-12, 21, and 26
Claims 4 and 14
Claims 1, 10, 17, and 22
Claims 5 and 15
Claims 3, 12, 21, and 26
Claims 6 and 16
Claims 4, 13, 19, and 24
Claims 7 and 18
Claims 5, 15, 20, and 25
Claims 8 
Claims 7 and 14
Claims 9 

Claims 10 and 19
Claim 1, 9-10, and 16


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3,5-8,10-13,15-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kezele et al. (US 2016/0012643 A1 – hereinafter “Kezele”) in view of Hillebrand et al.  (US 2016/0073091 A1 – hereinafter “Hillebrand”) in view of Haddadi et al. (US 2013/0314668 A1 - hereinafter “Haddadi”).
Claims 1:
Kezele discloses a system for determining extrinsic parameters of a plurality of cameras, the system comprising (¶63 discloses camera parameters include extrinsic parameters (such as the position of the virtual camera with respect to a tracker coordinate system); Fig. 2 and ¶78 discloses stereo vision with two cameras 11 and 13): 


a plurality of cameras (Fig. 2 and ¶78 discloses stereo vision with two cameras 11 and 13)  configured to remain in an eye box of each one of the plurality of diffractive optical elements (¶75 discloses different field of views (FOV’s); Fig. 2 (explanation starting at ¶78) and Fig. 3 (explanation starting at ¶80) expand on the concept of two FOV’s with respect to the epipolar geometry of bipolar cameras; ¶101 disclose a feature window) when the plurality of cameras are positioned at a first position, a second position and a third position relative to the plurality of diffractive optical elements (¶76 discloses a first and second FOV; Fig. 8 and ¶96-98 discloses matching feature points of images of the same object – a first face 36, a second face 37, and a third face 38 with different rotations, or with images of the same object such as faces with an affline transformation such as 39, 40, and 41); and 
a processor (¶29 discloses a computing device) coupled to the plurality of cameras to receive image data from the plurality of cameras (Fig. 2 and ¶78 discloses images 15 and 17), wherein (¶29), when executed by the processor, cause the processor to: 
at each one of the first position, the second position and the third position (Fig. 8 and ¶96-98): receive a plurality of images from the plurality of cameras (Fig. 2 and ¶78 discloses stereo camera images 15 and 17 collected at the multiple positions disclosed in  Fig. 8 and ¶96-98), wherein each one of the plurality of cameras (Fig.’s 2, 11 and 13) takes at least one image when positioned at each one of the first position, the second position and the third position (Fig. 8 and ¶96-98); 
for each image, identify data pairs, each data pair including pixel coordinates of an intensity peak in the image (¶95 disclose feature points are identified by dark spots in the image (i.e. intensity peak); ¶185 disclose  2D projection in image (pixel) coordinates; ¶144 disclose 11 points or feature are needed for basic calibration) 
determine extrinsic parameters of the plurality of cameras using the identified data pairs for each image (¶¶115 discloses calibration based on specifying extrinsic parameters of a compound eye-OST HMD system (referred to as "virtual camera" in the following discussion) for both left and right virtual cameras related to an average head model; Fig. 13 and ¶¶118-120 disclose extrinsic parameters; ¶123 disclose the x, y, and z translation extrinsic parameters).
(¶61 disclose “The pattern X may be produced by means of a diffractive optical element 124 in the projector 121”; Where Fig. 2 discloses the projector 124 mounted on a device that can be considered a beam. ¶69 discloses “In another embodiment (not shown), a second projector is arranged adjacent to the present projector 121 or a further diffractive optical element is provided. This second projector emits at least one second pattern on to the object O in addition to pattern X”). Haddadi in the same field of endeavor teaches a “virtual light source produced by the diffractive optical element that corresponds to the intensity peak.” (¶¶ 48-51, 129, 176-182 discloses the detection of the groups of pixels having an isolated brightness peak smaller in size than the brightness calibration element in all directions; selection of at least two groups of pixels having an isolated brightness peak detected; capturing between 1 and 30 images per second. Taking into account the aspects associated with image processing;  ¶¶50-53, 210-215 discloses that the highest probability of being associated with the image of two of the brightness calibration elements of the accessory, i.e. at least two groups of pixels for which the difference between; distance measured between these two groups and a reference distance; an angle measured between the straight line passing through these two groups and a reference direction and a reference angle).

Claims 12 and 12:
The combination of Kezele, Hillebrand, and Haddadi disclose the system of claim 1, wherein the processor stores executable 2instructions that, when executed by the processor, cause the processor to:  3determine extrinsic parameters (Kezele ¶115 discloses calibration based on specifying intrinsic and extrinsic parameters of a compound eye-OST HMD system) of the plurality of diffractive optical elements (Hillebrand ¶¶61 and 69 disclose a plurality of DOEs) 4using the identified data pairs for each image (Kezele ¶95 disclose feature points are identified by dark spots in the image (i.e. intensity peak); ¶185 disclose 2D projection in image (pixel) coordinates; Hillebrand ¶¶ 48-51, 129, 176-182 discloses the detection of the groups of pixels having an isolated brightness peak) at each one of the first position, the second position 5and the third position (Kezele Fig. 8 and ¶96-98 disclose images at three positions).   
Claims 13 and 13:
The combination of Kezele, Hillebrand, and Haddadi discloses the system of claim 2, wherein the extrinsic parameters of the plurality of 2diffractive optical elements (Hillebrand ¶¶61 and 69; Haddadi ¶¶50-53, 210-215) is determined concurrently with the extrinsic parameters of the (Kezele ¶¶ 115, 123 discloses three extrinsic parameters are x translation, y translation, and z translation of the virtual camera to the HMD screen; ¶128 discloses for the extrinsic calibration parameters, translation and rotation parameters are set to the respective translation vector and a rotation matrix of each virtual camera).  
Claims 15 and 15:
The combination of Kezele, Hillebrand, and Haddadi discloses the system of claim 1, wherein the processor stores executable 2instructions that, when executed by the processor, cause the processor to:  3determine intrinsic parameters of the plurality of cameras simultaneously or 4concurrently with determining the extrinsic parameters of the plurality of cameras (Kezele ¶63 discloses camera parameters include both intrinsic parameters (such as the focal length, pixel densities, and coordinates of an image principal point) and extrinsic parameters (such as the position of the virtual camera with respect to a tracker coordinate system; ¶112 discloses updating the relevant intrinsic and extrinsic default calibration matrices i.e. concurrently), wherein the 5intrinsic parameters include one or more of a focal length, a principal point and distortion 6coefficient(s) of a camera (Kezele ¶63 discloses focal length).  
Claims 16 and 16:
 The combination of Kezele, Hillebrand, and Haddadi discloses the system of claim 1, wherein the extrinsic parameters of the plurality of 2cameras map a coordinate system of a given camera of the plurality of cameras to coordinate 3systems of other cameras of the plurality of cameras (Kezele ¶123 discloses extrinsic parameters (x and y signify directions parallel to the principal directions of the HMD screens and z is perpendicular to the HMD screen) change the principal points (i.e. the intersection of the optical axis and the image plane) of the two virtual cameras which is updated internally, proportionally to the change of the in-plane translation parameters of the two virtual cameras).  
Claims 17 and 18:
The combination of Kezele, Hillebrand, and Haddadi discloses the system of claim 1, wherein the extrinsic parameters of the plurality of 2cameras map a coordinate system of a given camera of the plurality of cameras to coordinate 3systems of a plurality of sensors (Kezele ¶128 discloses the extrinsic calibration parameters, translation and rotation parameters are set to the respective translation vector and a rotation matrix of each virtual camera in the coordinate system of the tracking sensor).  
Claim 18:
The combination of Kezele, Hillebrand, and Haddadi discloses the system of claim 1, wherein the plurality of cameras are coupled to a second support system including at least one support beam (Hillebrand’s Fig. 2 discloses a T-shaped support system; where the cameras are supported by the horizontal beam (i.e. second support beam) and the DOEs are on the vertical support beam).  
Claims 110 and 19:
The combination of Kezele, Hillebrand, and Haddadi discloses the system of claim 1, wherein the processor stores executable 2 instructions that, when executed by the processor, cause the processor to: position a camera among the plurality of cameras at one of the first position, the  second position or the third position (Kezele Fig. 8 and ¶96-98 disclose images at three positions).  
Claims 111 and 20:
The combination of Kezele, Hillebrand, and Haddadi discloses elements recited in claims 11 and 20 for at least the reasons discussed in claim 1 above.

Allowable Subject Matter
Claims 4, 9, 14 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ross Varndell whose telephone number is (571)270-1922.  The examiner can normally be reached on M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571)270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ross Varndell/Primary Examiner, Art Unit 2666